DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because in line 4, --a-- should be inserted before “plurality”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is rendered indefinite by the language “first teeth”, thereby blurring the structural relationship between the “first teeth” and the front surface. It appears that “first” in line 2 should be changed to --second--, in view of line 6 of claim 11.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10; and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,746,468 (Poulokefalos ‘468).
With respect to claim 1, Poulokefalos ‘468 discloses a product divider assembly comprising a rail (30 - see Figures 4, 5, and 12B) including a front surface (28) having a plurality of first teeth (32) and a rear surface (114) formed on an opposite side (see Figure 5) of the of the rail (30) from the front surface (28); and a divider (80 - see Figure 11A) including a base (at 110 in Figure 11B) having a bottom side (below the plane of the top of 110 defines the bottom side) including plurality of second teeth (82) facing the plurality of first teeth (32) of the rail (30) and one or more biasing members (104, 104) engaging (see column 7, lines 45-53) the rear surface (114) of the rail (30) to bias the rail (30) in a direction towards the plurality of first teeth (32); with respect to claim 2, wherein the divider (80) includes a pair of divider sidewalls (unnumbered - extending vertically in Figure 11B, from element 88 to the rear of 80 at numeral 110, and including element 100) extending from opposite sides of the base, the plurality of second teeth (82) and the one or more biasing members (104, 104) being disposed between the divider sidewalls; with respect to claim 3, each of the divider sidewalls include a gripping member (unnumbered - u-shaped groove near the back of Figure 11B; i.e., it is noted that the claim does not require what element the member grips) disposed on an opposite side of the second teeth (82) from the biasing member; with respect to claim 4, wherein each of the one or more biasing members (104, 104) includes a resilient tab extending from the bottom side of the base; with respect to claim 5, wherein each resilient tab extends from a first end attached to the bottom side of the base to a distal second end (at 102) configured to flex toward the bottom side; with respect to claim 6, wherein the rail (30) includes a front wall (at 28 in Figure 5) defining the front surface and a rear wall (at 114) defining the rear surface; with respect to claim 7, wherein the front surface includes a front lip defining the plurality of first teeth (32); with respect to claim 8, wherein the rear surface includes a rear lip (114) disposed between the bottom side of the base and each of the one or more biasing members (104); with respect to claim 9, wherein the divider (80) further comprises a divider wall (84) extending from the base; with respect to claim 10, further comprising a pusher wall (70 - see Figure 1) coupled to the rail (30) and operable to move parallel to the divider wall (80).
With respect to claim 11, Poulokefalos ‘468 discloses a product divider assembly comprising the divider (80), as advanced above, including the base having the bottom side including plurality of first teeth (82) and the resilient biasing member (104, 104) configured to apply a biasing force in a direction towards the plurality of first teeth (82); and the rail (30), as advanced above, slideably coupled to the bottom side of the divider (80) between the first teeth (82) and the biasing member (104), the rail including the front surface (28) having a plurality of second teeth (32) operable to engage the first teeth (82) and the rear surface (114) formed on an opposite side of the rail from the front surface and engaging the biasing member (104); with respect to claim 12, wherein the divider includes a pair of divider sidewalls extending from opposite sides of the base, the plurality of second teeth and the biasing member being disposed between the divider sidewalls, as advanced above with respect to claim 2; with respect to claim 13, each of the divider sidewalls include a gripping member disposed on an opposite side of the second teeth from the biasing member, as advanced above with respect to claim 3; with respect to claim 14, wherein the biasing member includes a resilient tab extending from the bottom side of the base, as advanced above with respect to claim 4; with respect to claim 15, wherein the resilient tab extends from a first end attached to the bottom side of the base to a distal second end configured to flex toward the bottom side, as advanced above with respect to claim 5; with respect to claim 16, wherein the rail includes a front wall defining the front surface and a rear wall defining the rear surface, as advanced above with respect to claim 6; with respect to claim 17, wherein the front surface includes a front lip defining the plurality of first teeth, as advanced above with respect to claim 7; with respect to claim 18, wherein the rear surface includes a rear lip disposed between the bottom side of the base and each of the biasing member, as advanced above with respect to claim 8; with respect to claim 19, wherein the divider further comprises a divider wall extending from the base, as advanced above with respect to claim 9; and with respect to claim 20, further comprising a pusher wall coupled to the rail and operable to move parallel to the divider wall, as advanced above with respect to claim 10.

 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (a) U.S. Patent No. 9,770,121 shows a rail with teeth mating with teeth on a divider, but fails to show a biasing member. (b) U. S. Patent Application Publication No. 2014/0263133 shows a rail with teeth mating with teeth on a divider, but fails to disclose whether member (230) is a “biasing” member. (c) U.S. Patent Nos. 8,317,038 and 8,177,076 show dividers with teeth than engage teeth on rails. (d) Figure 4 of U.S. Patent No. 6,234,628.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




April 11, 2022